      Case 1:20-cv-00338-TBM-RPM Document 22 Filed 04/21/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

BOBBY WALKER, JR.                                                                    PLAINTIFF

v.                                               CIVIL ACTION NO. 1:20-cv-338-TBM-RPM

STATE OF MISSISSIPPI, ANGEL MYERS
MCILRATH, JUSTIN MICHAEL LOVORN
and JUDGE ROBERT P. KREBS                                                        DEFENDANTS

                                     FINAL JUDGMENT

       This cause is before the Court, sua sponte, for consideration of dismissal. Pursuant to the

Memorandum and Opinion issued this date and incorporated herein by reference,

       IT IS HEREBY ORDERED AND ADJUDGED that this cause be, and is hereby,

DISMISSED WITH PREJUDICE. The claims against the Defendants are dismissed as

frivolous.

       SO ORDERED AND ADJUDGED, this the 21st day of April, 2021.




                                                     TAYLOR B. McNEEL
                                                     UNITED STATES DISTRICT JUDGE
